Citation Nr: 0505328	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a throat/tonsil 
disorder.

2.  Entitlement to service connection for a sinus disorder, 
to include loss of smell.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to June 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge in June 2004.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  In-service complaints of sore throat, nasal congestion, 
swollen tonsils, and cough are shown to have been acute and 
transitory, and resolved without objective residual 
pathology.

2.  Post-service evidence is negative for complaints related 
to a throat/tonsil or a sinus disorder for many years after 
military discharge.

3.  There is no medical evidence on file, which tends to 
establish a medical nexus between the veteran's military 
service and his post service complaints related to a 
throat/tonsil or sinus disorder.

4.  No disability manifested by loss of smell is currently 
shown by competent evidence.

5.  The RO denied service connection for a left knee disorder 
by decision dated in October 1986.  The veteran was notified 
of the decision but did not appeal.  

6.  The RO's October 1986 decision represents the last final 
disallowance of the claim of entitlement to service 
connection for a left knee disorder on any basis.  

7.  The information and evidence received since the RO's 
October 1986 decision bears directly or substantively on the 
issue under appeal, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

8.  Service medical records show treatment for left knee pain 
and the veteran was diagnosed with arthritis/muscle pain.

9.  Post-service medical evidence notes a diagnosis of 
chronic strain of the left knee.

10.  Medical evidence establishes that the veteran's current 
left knee disorder is related to his military service.


CONCLUSIONS OF LAW

1.  A throat/tonsil disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A sinus disorder, to include loss of smell, was not 
incurred in or aggravated by the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  The evidence submitted subsequent to the RO's October 
1986 decision denying the claim of entitlement to service 
connection for a left knee disorder is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7103 (West 2002); 38 C.F.R. § 3.156 (2004); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

4.  Resolving reasonable doubt in favor of the veteran, a 
chronic left knee disorder was incurred in or aggravated 
during the veteran's period of active duty.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he developed chronic 
throat and sinus disorders while exposed to wood 
preservatives on active duty.  After a review of the 
evidence, the Board finds that the claims must be denied.  
With respect to a left knee disorder, the veteran contends 
that he has submitted new and material evidence to reopen the 
claim.  The Board agrees.  Further, after considering all the 
evidence of record, the Board finds that, giving the veteran 
the benefit of the doubt, the claim for a left knee disorder 
should be granted.

Claims for Service Connection for Throat and Sinus Disorders

Relevant Laws and Regulations.  Under the relevant 
regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2004).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background.  Service medical records reveal that the 
veteran sought treatment in November 1983 for a running nose, 
cough, and sore throat.  He was diagnosed with a cold.  In 
September 1984, he reported swollen tonsils.  Physical 
examination revealed that his throat was red and slightly 
swollen.  The clinical assessment was viral syndrome.

In February 1985, the veteran sought treatment for nasal 
congestion.  His throat was red but chest was clear.  The 
clinical assessment was viral syndrome.  He was prescribed 
increased fluids, saline nasal spray, Sudafed, and heat 
applications to sinuses.  In June 1985, he complained of a 
runny nose and cough.  The throat and tonsils were normal, 
and the lungs were clear.  He was diagnosed with a cold.  
However, a July 1985 military physical shows a normal 
clinical evaluation of the veteran's mouth, throat, sinuses, 
and nose.

In August 1985, the veteran complained of swollen tonsils and 
felt like there was a lump in his throat.  Physical 
examination revealed that his left side tonsil was bigger 
than the right.  There was no swelling or exudate.  He was 
diagnosed with a cold.  Two days later, he again sought 
treatment.  At that time, the tonsils and throat were normal 
in appearance.  The clinical assessment was rule/out viral 
pharyngitis.  

In November 1985, the veteran reported a runny nose and 
cough.  The clinical assessment was upper respiratory 
infection and he was treated with Robitussin and Sudafed.  In 
June 1986, he reported a one-day history of a sore throat and 
nasal congestion.  The clinical assessment was upper 
respiratory infection.

Post-service medical evidence is negative for complaints of, 
treatment for, or diagnosis of a chronic throat or sinus 
condition for many years after military discharge.  In an 
April 2003 VA joints examination report, the veteran related, 
for the first time, a history of exposure to wood 
preservatives on new wood in an ammunition storage facility.  
He indicated that the men working in the area were told not 
to be exposed too long but that he was exposed for over a 
year.  He reported in-service sore throats and nose bleeds 
and recalled receiving medical attention, including Sudafed 
at least once.  His current complaints included pressure over 
the frontal and maxillary sinuses.  He had been prescribed 
Claritin and Allegra by a private physician.  

Physical examination revealed swollen and engorged mucous 
membranes.  There was no tenderness over the frontal or malar 
cheek surfaces and the chest was clear to auscultation and 
percussion.  The final diagnosis was acute rhinitis.  The 
examiner noted that the veteran's tonsils were normal, he had 
a sense of smell, and there was no indication of sinusitis.

At a hearing before the undersigned in June 2004, the veteran 
testified that he had no problems with his tonsils or sinuses 
before entering active duty.  He related that he worked 
around chemicals in a closed environment and developed throat 
problems.  He reported that he sought treatment from a medic 
and was told he had a cold or a viral infection.  

Legal Analysis.  Based on the above evidence, the undersigned 
finds that the claims for a chronic sinus disorder and 
chronic throat/tonsil disorder must be denied.  

First, despite complaints related to nasal congestion, sore 
throat, swollen tonsils, and cough during military service, 
the evidence reflects that the veteran's in-service problems 
were attributed to acute conditions, including the common 
cold, upper respiratory infections, and viral syndromes.  In 
addition, there was no mention in any of the records 
regarding exposure to chemicals.  Moreover, there were no 
complaints related to loss of smell.  Therefore, the 
undersigned concludes that there is no evidence of chronic 
throat/tonsil or sinus disorders during military duty.

Next, post-service medical evidence is absent for complaints 
of, treatment for, or diagnosis of a throat/tonsil or sinus 
condition for many years after military discharge.  The first 
report of symptoms associated with exposure to wood 
preservatives occurred in the April 2003 VA examination, some 
17 years after military discharge.  While swelling of the 
nasal turbinates was noted at that time, it was shown to be 
related to an acute (as opposed to chronic) condition.  
Specifically, the examiner diagnosed "acute rhinitis."  
There was no evidence of a chronic throat or tonsil disorder.  
In addition, the examiner specifically found that there was 
no evidence of sinusitis.  

Even considering that the veteran has a diagnosis of 
rhinitis, significant probative value has been placed on the, 
at a minimum, 17-year gap between discharge from military 
service and current diagnosis.  The fact is that without the 
support of a competent opinion, the post-service 
symptomatology is too remote in terms of time to establish a 
finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1986 and the veteran's 
diagnosis in 2003.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

Next, while the veteran testified that his current 
throat/tonsil and sinus complaints are related to active 
duty, there is nothing in the medical evidence supporting 
that position.  The mere contention of the veteran, no matter 
how well-meaning, without supporting medical evidence that 
would establish a nexus relationship cannot provide basis for 
a grant of service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

Further, the medical information submitted by the veteran, 
which was apparently obtained from the Internet on 
pentachlorophenol (PCP) exposure, is of limited probative 
value.  First, there is no evidence that the veteran was 
exposed to chemicals while on active duty.  Although he 
sought treatment for nasal congestion, cough, sore throat, 
and the like, there was no indication that his symptoms were 
related to chemical exposure.  Moreover, the evidence offers 
only general information regarding exposure and has no 
relationship to the veteran's particular claim.  As such, the 
Board finds that the articles do not support the veteran's 
claim for service-connection.

In sum, the Board has carefully weighed the evidence of 
record, the service medical records, the veteran's 
statements, the VA treatment records, and the VA examination 
report, in light of the applicable law, and finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.  As the weight of medical evidence fails to 
support the veteran's claims for service-connection, the 
Board is unable to grant the benefit sought. 

Claim for a Left Knee Disorder Based on New and Material 
Evidence

Relevant Laws and Regulations.  Unappealed rating decisions 
are final with the exception that a claim may be reopened by 
submission of new and material evidence.  When a veteran 
seeks to reopen a claim based on new evidence, VA must first 
determine whether the additional evidence is "new" and 
"material."  Second, if VA determines that new and material 
evidence has been added to the record, the claim is reopened 
and VA must evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant.  It must be so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 (2003).  In 1998, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) clarified the standard to be used for 
determining whether new and material evidence has been 
submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the Federal Circuit held that additional 
evidence which contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability may be considered new and material, even where 
it will not eventually convince VA to alter its rating 
decision.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

VA regulations were recently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  This provision became effective in 
August 2001.  As the veteran filed his claim in February 
2001, the amended provisions are not applicable in this case.

Procedural Background.   Historically, the veteran filed a 
claim for a left knee disorder shortly after his discharge 
from active service.  He asserted that he injured his left 
knee in 1984.  By rating decision dated in October 1986, the 
RO denied the claim on the basis that he had failed to report 
for a VA examination and no left knee disability was shown on 
his last military examination.  He was notified of the 
decision and did not appeal.  

In February 2001, the veteran filed the current claim.  He 
again maintained that he injured his left knee in 1984 and 
reported current pain, discomfort, and arthritis.  At a 
hearing before the undersigned, he testified that he never 
had any problems with his left knee prior to active duty.  He 
noted that he injured his knee when he stepped into a pothole 
while on a company run.  He indicated that the medic told him 
that it looked like he had arthritis in the knee but he 
received no treatment.  He reported that the problems 
resurfaced during his military service but not to the point 
of needing anything other than over-the-counter medications.  
He stated that he was still having problems with the left 
knee shortly after military separation, and was scheduled for 
a VA examination but could not get a ride.  He indicated that 
the next time he sought treatment for his left knee was in 
December 2001.

Legal Analysis.  After a review of the evidence, the 
undersigned concludes that the claim must be reopened.  
Significantly, in an April 2003 VA examination, the examiner 
diagnosed a chronic strain of the left knee and opined that 
the veteran's knee injury occurred in service.  This new 
supporting evidence that the veteran's left knee disorder is 
related to active duty is so significant that it must be 
considered to fairly decide the claim.

Having determined that the claim should be reopened, the 
Board will now consider the issue on a de novo basis.  

Service medical records reflect that the veteran sought 
treatment in September 1984 for a week history of left knee 
pain.  Range of motion was normal but the joint was tender to 
palpation.  The final diagnosis was arthritis/muscle pain.  
However, a July 1985 military physical noted a normal 
clinical evaluation of the veteran's lower extremities.  

Post-service medical evidence shows that the veteran sought 
treatment in December 2000 for a 14-year history of left knee 
pain.  A physical examination reflected no swelling but some 
crepitus.  The clinical assessment was "knee pain most 
likely traumatic arthritis."  However, a December 2000 X-ray 
report indicated that the left knee was normal.  

Nonetheless, in granting the veteran's claim, the undersigned 
places significant probative value on a medical opinion 
rendered in April 2003 as part of a VA joints examination.  
At that time, the veteran related that he injured his left 
knee in 1984 or 1985 when he stepped in a pothole.  He 
reported that the knee swelled so bad that he could not bend 
it and he sought medical treatment.  He stated that he was 
given pain pills, Ibuprofen, and limited duty.  After a 
physical examination, the examiner diagnosed chronic strain 
of the left knee.  Thereafter, the examiner concluded that 
"the injury to [the veteran's] knee occurred in the service 
and has continued since."  

In light of the above, the undersigned concludes that the 
evidence favors a grant of service connection for a left knee 
disorder.  The evidence shows that the veteran sought 
treatment for left knee pain on a least one occasion while on 
active duty and he has testified that he has experienced left 
knee problems since service.  Moreover, a VA examiner 
concluded that the veteran's current left knee symptomatology 
was related to military duty.  With the application of the 
benefit of the doubt provisions, the evidence demonstrates 
that a left knee disorder was incurred during active service, 
and that service connection is accordingly granted.

Finally, it should be noted that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in April 2001, prior to the initial 
adjudication of his claims in February 2002.

With respect to the claims for a throat/tonsil disorder and a 
sinus disorder, the evidence indicates that the veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. The April 2001 VCAA notice letter provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claims and identified 
which parties were expected to provide such evidence.  The 
veteran was notified of the need to give to VA any evidence 
pertaining to his claims.  In addition, 38 C.F.R. 
§ 3.159(b)(1) was cited in the statement of the case.  
Therefore, no further action is necessary under the mandate 
of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
available medical evidence is sufficient for adequate 
determinations.  In particular, there is no current evidence 
of chronic throat/tonsil or sinus disorders. Therefore, the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.

With respect to the claim for a left knee disorder, inasmuch 
as the issue is being allowed on appeal, the veteran will not 
be prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the new law have not 
been completely satisfied.  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to service connection for a 
throat/tonsil disorder is denied.

The claim for entitlement to service connection for a sinus 
disorder, to include loss of smell, is denied.

The claim for entitlement to service connection for a left 
knee disorder is granted.



	                        
____________________________________________
	JOAQUIN AGUAYO PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


